281 F.2d 952
NATIONAL LABOR RELATIONS BOARD, Petitionerv.LOCAL UNION 522, LUMBER DRIVERS, WAREHOUSEMEN & HANDLERS,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OFAMERICA, Respondent.
No. 13233.
United States Court of Appeals Third Circuit.
Argued Sept. 14, 1960.Decided Sept. 23, 1960.

On Petition for Enforcement of an Order of the National Labor Relations Board.
Margaret M. Farmer, Washington, D.C.  (Stuart Rothman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Duane B. Beeson, Attorney, National Labor Relations Board, Washington, D.C., on the brief), for petitioner.
No appearance for respondent.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This case is before the court on petition for enforcement of an order made by the Board against the respondent labor organization, 126 NLRB No. 41.  The case presented is one under Section 8(b)(4)(A) and (B).  29 U.S.C.A. 158(b)(4)(A) and (B)(1956).  The factual pattern of the case is very much like that outlined in our decision in N.L.R.B. v. Brewery and Beer Distributor Drivers, etc., 3 Cir., 281 F.2d 319.  In this instance, however, the facts proved against the union are even stronger than in that case.  The decree is in proper form and an order for enforcement will be issued upon presentation.